PER CURIAM.
Charlie Edward Rodgers seeks a belated appeal of an order striking his fourth motion for postconviction relief, alleging that he was not timely furnished a copy of that order. While taking issue with the wisdom of the procedure set forth in Florida Rule of Appellate Procedure 9.140© and the underlying merits of any such appeal, the state indicates that it does not oppose the petition. Accordingly, the petition for belated appeal of the order of May 26, 2000, striking petitioner’s fourth motion for postconviction relief in Duval County Circuit Court case number 90-13831-CF-A, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla.R.App.P. 9.140(j)(5)(D).
ALLEN, BENTON and BROWNING, JJ., concur.